Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to the amendment filed on 12/03/2021.
3.	Claims 1-4, 6-8, 10-14 and 16-19 are allowed.

REASONS FOR ALLOWANCE
4.	 The following is an examiner's statement of reasons for allowance: None of the prior art of record taken singularly or in combination teaches or fairly suggests:
compare the first one of the plurality of first member client devices to a list of authorized moderator client devices; promote the first one of the plurality of first member client devices to a moderator client device upon confirming that the first one of the plurality of first member client devices is included in the list of authorized moderator client devices; receive first content from the moderator client device; send the first content to the second receiver for display on the second display; and send the first content to the fist display for display on the first display, [claim 1].
receive a request to join the content sharing session from a first one of the plurality of second devices; set the first one of the plurality of second devices as a non-presenting device; receive first content from the first one of the plurality of first devices; send the first content to the second 

comparing the first one of the plurality of first devices to a list of authorized moderator devices; determining that the first one of the plurality of first devices is on the list of authorized moderator devices; receiving a request to join the content sharing session from a first one of the plurality of second devices; setting the first one of the plurality of second devices as a non-presenting device; receiving first content from the first one of the plurality of first devices for display on the first display and the second display; sending the first content to the second receiver to be displayed on the second display; and sending the first content to the first display to be displayed on the first display, [claim 12].
Therefore, the above identified limitations, when taken in combination with the other supporting features as specifically recited in the independent claims, are found to be allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday-Friday 7:00 am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571) 272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business
Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative or access to the automated information system, call
800-786-9199 (IN USA OR CANADA) or 571-272-1000.
12/14/2021
/KIDEST MENDAYE/Examiner, Art Unit 2457